Same Case — On a Re-hearing.
a re-hearing in this case, the opinion of the court was pronounced by
King, I.
Our attention has been called to the fact that, the answer of the appellee praying for an amendment of the judgment appealed from, was-not filed until the day fixed for the argument. The delay within which he is permitted to ask this change had then expired. C. P. 890. Instead of the decree heretofore rendered, Qne must be entered merely affirming the-judgment appealed from. Judgment affirmed.